Citation Nr: 1436264	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-06 160	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1956 to February 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied the Veteran's petition to reopen previously denied claims of service connection for an acquired psychiatric disorder and a right shoulder disorder, finding that no new and material evidence had been submitted.  In December 2012, the Board subsequently reopened the Veteran's claim for service connection for a right shoulder disorder and remanded that issue on its merits, as well as his petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  Following the agency of original jurisdiction's (AOJ) completion of the development directed in the December 2012 remand, the case was again returned to the Board.  In the interim, the Veteran submitted a statement in which he claimed to have received care at the Salem VA Medical Center (VAMC) in Salem, Virginia, in 1963.  The Board remanded the case in October 2013 with instructions for the AOJ to conduct a search for records of the Veteran's treatment at the Salem VAMC from 1959 to 1977, notify the Veteran if no such records were found, and then re-adjudicate the claims.  The AOJ contacted the Salem VAMC, which responded that there was no record of the Veteran's treatment at that facility at any time prior to 1977.  The AOJ notified the Veteran of this fact in June 2014.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2014, in which the AOJ again denied the Veteran's claim of service connection for a right shoulder disorder.  The AOJ also denied the Veteran's petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Regardless of the AOJ's actions, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  By a January 2000 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran did not file an appeal.

2.  Evidence received since the RO's January 2000 rating decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence, it does not relate to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and does not raise a reasonable possibility of substantiating the claim.

3.  No right shoulder disorder was demonstrated in service or within one year of separation from service; the Veteran's current right shoulder disorder is not attributable to military service.


CONCLUSIONS OF LAW

1.  A January 2000 rating decision by the RO that denied the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence relating to the Veteran's claim of service connection for an acquired psychiatric disorder received since the RO's January 2000 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have a right shoulder disorder that is the result of disease or injury incurred in or aggravated during active military service; no right shoulder disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through May 2008 and February 2013 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support them.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the May 2008 and February 2013 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2008 and February 2013 letters.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via the May 2008 and February 2013 letters.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the application to reopen has been accomplished.  Specifically, with regard to the claim to reopen, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the May 2008 notice letter.  The notice letter provided the regulatory definition of "new and material" evidence.  The Veteran was also told of the evidence and information necessary to establishing the underlying claim of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the May 2008 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The May 2008 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claim for service connection for an acquired psychiatric disorder was previously denied.  Further, the May 2008 letter provided the Veteran specific notice of the elements of service connection that were the basis for the prior denial of his claim for service connection for an acquired psychiatric disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment and personnel records have been associated with the claims file, as have all available records from post-service treatment from both private and VA treatment providers.  As noted above, the AOJ attempted to obtain records of the Veteran's claimed treatment at the Salem VAMC from 1959 to 1977 but was informed that no such records were available.  The Veteran was notified of this fact in June 2014 and has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  The Veteran also underwent VA examination in February 2013, a report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provide a complete rationale for the opinions stated.  

Further, although the Veteran's claim for service connection for an acquired psychiatric disorder was not reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in this claim have been undertaken.  Although a VA examination was not provided in connection with the claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for service connection for an acquired psychiatric disorder has not been reopened; thus, an examination is not required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

A.  Petition to Reopen

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the Veteran's claim was the October 2006 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran contends that he first had a "nervous breakdown" while on active duty and that he has had psychiatric problems from that time to the present.  Thus, the Veteran contends that service connection for an acquired psychiatric disorder is warranted.

In a January 2000 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of service connection for an acquired psychiatric disorder, finding that no new and material evidence had been provided.  As the Veteran did not appeal that decision, it became final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thereafter, in April 2008, the Veteran sought to reopen his claim of service connection for an acquired psychiatric disorder.

Evidence of record in 2000 concerning the Veteran's claimed acquired psychiatric disorder included multiple post-service treatment records showing that the Veteran was first treated in August 1983 for what was diagnosed at the time as a dysthymic disorder.  The report of the August 1983 diagnosis reflects the Veteran's report that he had a "nervous breakdown" in service.  Treatment records from 1966 further indicated that the Veteran complained of being "nervous" and "worried"; no diagnosis was made at that time.  Also of record were contentions from the Veteran and his representative concerning the Veteran's belief that he had experienced a "nervous condition"' since service.  

Evidence added to the record since the RO's January 2000 rating decision includes multiple statements from the Veteran concerning his belief that he currently experiences an acquired psychiatric disorder that is related to his time in service.  Also added to the record since the 2000 denial are a psychiatric examination conducted in July 1987 pursuant to the Veteran's claim for SSA benefits, as well as treatment the Veteran obtained from the Salem VAMC from 1983 to 1988.  The July 1987 SSA psychiatric evaluation reflects that the Veteran was diagnosed with affective disorder, an anxiety-related disorder.  However, no etiology of those diagnoses was provided.  Similarly, VAMC treatment records reflect that the Veteran carried a diagnosis of dysthymic disorder assigned as of August 1983 and that was continued through his psychiatric hospitalization in 1984 and further treatment in 1988.  No etiological opinion was provided at any time concerning the etiology of the Veteran's acquired psychiatric disorder.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for service connection for an acquired psychiatric disorder has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  Essentially, the new evidence does not suggest in a manner not previously shown that the Veteran has a current acquired psychiatric disorder that is linked to military service.  

As noted above, the evidence previously of record showed that the Veteran had a diagnosis of dysthymic disorder that had not been linked to service, despite the Veteran's contentions to the contrary.  Evidence received since the January 2000 denial includes an ongoing diagnosis of and treatment for variously diagnosed acquired psychiatric disorders.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in January 2000.  In that connection, the Board acknowledges that the Veteran's claim was initially denied because an acquired psychiatric disorder diagnosed at that time was not found to be linked to his time on active duty.  The Veteran has complained that his current psychiatric complaints are etiologically linked to service.  However, the Board notes that the record does not contain any medical evidence to suggest a link between service and any current acquired psychiatric disorder, however diagnosed.  The fact remains that the evidence did not show in January 2000 that an acquired psychiatric disorder was linked to service, and he has submitted no evidence to establish such a relationship now.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known.

The Board thus concludes that the evidence received since the January 2000 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the prior denial does not provide any new evidence indicating that the Veteran currently suffers from an acquired psychiatric disorder that is related to his service.  Thus, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.

The Board has also considered the assertions and testimony of the Veteran and his representative that were made in support of his claim.  Although the Veteran asserts that he has an acquired psychiatric disorder that can be attributed to service, these were his contentions previously, and, as discussed in detail above, the record does not tend to prove that he currently experiences an acquired psychiatric disorder that is related to his active duty.  As such, his statements do not amount to new and material evidence.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 

Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for service connection for an acquired psychiatric disorder has not been received; hence, the requirements to reopen the claim for service connection have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If arthritis becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Here, the Veteran contends that he currently experiences a right shoulder disorder that first manifested while he was on active duty.  Specifically, the Veteran contends that he injured his right shoulder while on active duty and has had problems with the shoulder from that time to the present.  

Relevant medical evidence consists of the Veteran's service treatment records as well as records of his post-service treatment with both private and VA treatment providers.  In addition, the Veteran underwent VA examination in February 2013, report of which is of record.  Review of the Veteran's service treatment records reflects that he was treated in October 1957 for what was initially suspected to be a fracture of the right shoulder; however, radiological evaluation was normal, and he was diagnosed with a contusion of the shoulder.  He was seen several times from October to December 1957 for follow-up treatment for complaints of pain in the shoulder, which he reported he had had for approximately one year.  At a December 1957 treatment visit, the Veteran's x-rays were again normal, and the treatment provider found the Veteran's complaints of pain to be "obscure" in origin.  The treatment provider concluded that there was "not sufficient disability to warrant any surgical procedure or further investigation at this time."  At his February 1959 separation medical examination, the Veteran was noted to have a normal musculoskeletal system and normal upper extremities; no problems with the right shoulder were noted.

Post-service medical records reflect that the Veteran has received ongoing treatment from both private and VA treatment providers for complaints relating to his right shoulder.  The first post-service record concerning his shoulder, however, appears in an October 1963 treatment report following a motor vehicle accident.  At that time, the Veteran complained of right shoulder and neck pain; no fracture or dislocation was noted on radiological evaluation, and the examiner was diagnosed with severe muscular strain of the right shoulder.  He was seen on an ongoing basis over the next several years for complaints of ongoing pain in his neck and right shoulder.  Private records reflect that, since the October 1963 motor vehicle accident, the Veteran has continued to seek treatment, including injections to control pain, from both private and VA treatment providers.  In August 2007, the Veteran received treatment for pain in the shoulder that he reported began when he "messed up" his shoulder in service.  MRI study conducted in October 2007 found advanced osteoarthritis in the shoulder.  Also of record is a statement from a VA orthopedic physician who evaluated the Veteran for complaints of shoulder pain in October 2011.  At that time, the physician stated that the Veteran's osteoarthritis of the right shoulder was "secondary to probable fracture or dislocation ... in 1957."  

The record also contains report from a VA examination conducted in February 2013.  Report of that examination reflects that the examiner reviewed the Veteran's service treatment records as well as his post-service history of both private and VA right shoulder treatment.  She acknowledged the Veteran's in-service complaints of right shoulder pain stemming from an incident in which he claimed to have dislocated the shoulder.  He reported that he had received treatment throughout service for pain in the shoulder and had been put on profile preventing him from doing push-ups or pull-ups.  The examiner reviewed the Veteran's service treatment records, noting that he was treated for a sprained right shoulder in 1957 but that radiological evaluation at the time was negative for any fracture or dislocation.  She noted that his shoulder was found to be normal at service separation and that his first post-service treatment for the shoulder was following a motor vehicle accident in October 1963, at which time he also injured his cervical spine.  She diagnosed the Veteran with degenerative joint disease of the right shoulder but found that it is less likely than not related to his time in service.  In so finding, the examiner considered the statement of the orthopedic physician in October 2011 that the current disorder is "secondary to probable fracture or dislocation" that the Veteran incurred in service.  However, the VA examiner assigned that statement no weight, finding that there was no indication that the physician had reviewed the Veteran's claims file or otherwise had knowledge of his post-service treatment history, including the 1963 motor vehicle accident.  The examiner further found that the Veteran's in-service right shoulder injury resolved without sequelae and noted that his separation medical examination revealed no abnormalities of the right shoulder.  She further found no evidence of continuing symptomatology since service, noting that the Veteran was not a credible historian in reporting that he had had right shoulder problems, but no neck problems, in the years since service.

The Board further notes that the Veteran has stated in multiple submissions to VA that he believes he currently experiences a right shoulder disorder that he contends was first manifested in service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disorder.  The Board finds that the record supports a conclusion that the Veteran currently experiences osteoarthritis of the right shoulder.  However, upon review of the Veteran's claims file, full physical examination of the Veteran, review of his claims file, and consideration of his contentions, the VA examiner found no link between any current disability and military service.  Noting that there was no indication of a chronic right shoulder disorder in service or continuity of symptoms since that time, the February 2013 VA examiner gave as her medical opinion that it was not at least as likely as not that any current right shoulder disorder was related to the Veteran's military service, to include his in-service complaints of right shoulder pain.  

In this case, having reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against the claim that the Veteran currently has a right shoulder disorder that first manifested or is otherwise linked to his time on active duty.  In so finding, the Board acknowledges that there is a statement in the file that purports to offer a link between the Veteran's current osteoarthritis of the right shoulder and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the February 2013 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessments of the Veteran's VA orthopedist in October 2011.  In that statement, the physician indicated that the Veteran's osteoarthritis of the right shoulder was "secondary to probable fracture or dislocation ... in 1957."  However, there is no indication that the physician had ever reviewed the Veteran's service treatment records.  To the contrary, as noted by the February 2013 VA examiner, there is no evidence in the file that the Veteran experienced either a fracture or a dislocation in service.  Radiological evaluation at the time of his in-service right shoulder injury was negative.  Similarly, he failed to take into account the totality of the record, including treatment for injuries the Veteran incurred in the October 1963 motor vehicle accident, which represent the first indication in the record of an ongoing right shoulder problem.  Thus, the Board finds that the October 2011 VA orthopedic physician's opinion is of less probative value than the February 2013 VA examiner's opinion, which is sufficient to decide this appeal. 

In this case, the strongest evidence in favor of the Veteran's claim is the October 2011 VA physician's statement suggesting that the Veteran currently experiences a right shoulder disorder that is etiologically linked to an in-service injury.  However, this opinion is unsupported by a rationale that takes into account the entirety of the medical record, not only the Veteran's in-service complaints but also the records of the October 1963 motor vehicle accident that triggered the Veteran's complaints of right shoulder pain.  Thus, to the extent that the October 2011 VA orthopedic physician relied on this theory, in contravention of the evidence and without the benefit of a full review of the Veteran's in-service and post-service treatment history, the Board finds that this opinion is inadequate.  This evidence is outweighed by the medical evidence from the February 2013 VA examiner's well-reasoned opinion-based on the Veteran's reported history, physical examination, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran currently experiences degenerative joint disease of the right shoulder that is not linked to service and was not first manifested therein.  In arriving at this negative opinion, the February 2013 VA examiner considered the Veteran's contentions concerning his belief as to the in-service origin of his current right shoulder disorder, as well as his in-service and post-service medical treatment, to include the October 2011 VA physician's statement.  The examiner nevertheless concluded that the Veteran's currently diagnosed degenerative joint disease of the right shoulder was not likely related to service.  

Given the failure of the VA orthopedist to conduct physical examination, his reliance on a reported in-service history of fracture and/or dislocation of the right shoulder that is not confirmed by the service treatment records, and in light of the well-reasoned opinion offered by the VA examiner in February 2013, which relied on consideration of both a full physical examination and the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The February 2013 VA examiner, by contrast, provided a report that fully considered the Veteran's history and assertions, set out her findings in detail, and contained an explanation for her conclusions.  Thus, the Board relies upon the VA examiner's opinions in making its determination.  As discussed above, the February 2013 VA examination specifically addressed causation, clearly indicating that the Veteran's current degenerative joint disease of the right shoulder was not related to service, including to his in-service treatment for right shoulder pain.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any relationship was doubtful.  For these reasons, the Board concludes that the February 2013 VA examiner's opinion is of greater weight.

The Board acknowledges that the Veteran has contended on multiple occasions that he believes that he currently experiences a right shoulder disorder that is linked to his time in service.  However, the Board notes that in order for the Veteran's claim of service connection to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of osteoarthritis of the right shoulder.  See Bostain, 11 Vet. App. at 127.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr, 21 Vet. App. 303.

The Board has considered the Veteran's contentions that his current right shoulder disorder stems from an in-service injury.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex medical question such as this.  Although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner, who explained the medical reasons why the Veteran's theory is not supported.  Thus, the Veteran's own assertions as to the etiology of his osteoarthritis of the right shoulder have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's February 2013 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran currently experiences osteoarthritis of the right shoulder that is not related to military service. Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for right shoulder disorder must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


